Citation Nr: 0022379	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from February 1959 until 
his retirement from military service on October 31, 1980.  He 
died in August 1983 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issues certified on appeal by the RO include entitlement 
to dependent's educational assistance in accordance with 38 
U.S.C.A. Chapter 35.  In this regard, the Board notes that, 
although the September 1997 rating decision determined that 
basic eligibility for educational assistance under 38 
U.S.C.A. Chapter 35 was not established; the appellant's 
October 1997 notice of disagreement and her November 1997 VA 
Form 9, Appeal to Board of Veterans' Appeals, did not make 
reference to entitlement to educational assistance.  
Accordingly, this issue is not before the Board at this time.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).


REMAND

The August 1983 terminal treatment records concerning the 
veteran note that he was status post colectomy in November 
1982 for colon carcinoma and that he had undergone 
approximately three months of chemotherapy.  Additionally, 
this treatment report referred to a hospital admission during 
the previous month, in July 1983.  No post-service treatment 
records prior to August 1983 are of record.  Accordingly, 
inasmuch as the September 1983 RO request for records from 
the Naval Regional Hospital in Charleston, S.C., noted that 
the veteran had expired on August [redacted], 1983, and requested 
the final hospital summary only, the Board finds that further 
development is warranted to obtain all records of treatment 
for the veteran from the time of his retirement from service 
in 1980 until his death in 1983, to include all treatment 
records for the veteran from the Naval Hospital in 
Charleston, S.C.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996).  The section 5103(a) assistance obligation is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as service 
department records..  See Counts v. Brown, 6 Vet. App. 473 
(1994).

Pertinent law and regulations provide that, where a veteran 
served ninety (90) days or more during a period of war and 
cancer becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's certificate of death reflects that he died on 
August [redacted], 1983.  The immediate cause of death was cardiac 
arrest.  Upper gastrointestinal bleed and "carcinomatosis of 
abdomen with malignant effusion" were underlying causes 
which gave rise to the immediate cause of death.  

The veteran's service medical records reflect a reference to 
a history of stomach, liver, or intestinal trouble by the 
veteran upon his August 1980 retirement examination.  The 
veteran underwent surgery and chemotherapy for colon 
carcinoma less than two years after his discharge from 
military service and medical reports of record do not 
indicate the date of diagnosis of the veteran's cancer.  The 
Board finds that, prior to final adjudication of the 
appellant claim, the veteran's claims file should be referred 
to an appropriate specialist for review and an opinion as the 
approximate date of onset of the veteran's colon carcinoma.  

In light of the above, the case is REMANDED to the RO for the 
following action:

1. The RO should request the appellant to 
identify all medical care providers 
from whom the veteran sought treatment 
after his retirement from service.  
The RO should attempt to obtain copies 
of treatment records from all sources 
identified by the appellant.  Even if 
the appellant does not respond, the RO 
should obtain all treatment records 
concerning the veteran from the 
Charleston, S.C., Naval Regional 
Hospital, to include any pathology 
materials which may be available.  If 
any pathology materials are obtained, 
the slides or tissue samples should be 
placed in protective packaging, marked 
"FRAGILE."  The RO should document in 
the claims file its efforts in 
obtaining these treatment records.

2. Thereafter, the veteran's claims file 
and a copy of this remand should be 
referred for review by an appropriate 
specialist.  Based on his/her review 
of the evidence of record, the 
examiner should provide opinions as to 
the approximate date of onset of the 
veteran's colon carcinoma and the 
degree of probability that the colon 
cancer is related to agent orange 
exposure.

3. When the foregoing development has 
been accomplished to the extent 
possible, the RO should readjudicate 
the issue of entitlement to service 
connection for the cause of the 
veteran's death.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
